           Case 1:21-cv-00824-EPG Document 7 Filed 08/19/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 1:21-cv-00824-EPG
     GARY LYNN WEST,
12
                        Plaintiff,                       ORDER DIRECTING E-SERVICE OF THE
13                                                       SUMMONS AND COMPLAINT
            v.
14
     COMMISSIONER OF SOCIAL SECURITY,
15
                        Defendant.
16
17
            Plaintiff Gary Lynn West (“Plaintiff”) seeks judicial review of an administrative decision of
18
     the Commissioner of Social Security denying the Plaintiff’s claim for disability benefits under the
19
     Social Security Act.
20
            Plaintiff filed his complaint on May 20, 2021, along with a motion to proceed in forma
21
     pauperis. (ECF Nos. 1, 2.) On May 24, 2021, the Court entered an order granting the motion to
22
     proceed in forma pauperis and directing the United States Marshal to serve the summons and
23
     complaint on the Commissioner. (ECF No. 3.) The Clerk of Court accordingly issued instructions to
24
     Plaintiff to return certain documents in order to effectuate service. (ECF No. 5-3.)
25
            To date, a return of service has not been filed and it is not clear whether Plaintiff has returned
26
     the necessary service documents. The Court will thus order the summons and complaint to be served
27
     on the Commissioner pursuant to the Court’s e-service program.
28
           Case 1:21-cv-00824-EPG Document 7 Filed 08/19/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that service on the Commissioner of Social Security
 2   shall proceed under the Court’s E-Service program as follows: the Clerk of Court shall deliver to the
 3   Commissioner of Social Security Administration and the United States Attorney’s Office at their
 4   designated email addresses a notice of electronic filing of the action along with the summons and
 5   complaint. The Commissioner has agreed not to raise a defense of insufficient service of process if
 6   provided with notice of a complaint as detailed in this order. This order is not intended to prevent
 7   parties from making any other motions that are appropriate under the Federal Rules of Civil
 8   Procedure.
 9
10   IT IS SO ORDERED.
11
        Dated:     August 18, 2021                             /s/
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
